DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 3/1/2021. It is noted that in the amendment, applicant has amended claims 1 and 3-4 and canceled claim 2. There is not any claim being added into the application. The pending claims are claims 1 and 3-13 which claims are examined in the present office action.
Response to Arguments
3.         The amendments to the claims as provided in the amendment of 3/1/2021 and applicant's arguments provided in the mentioned amendment, pages 6-7, have been fully considered and are sufficient to overcome the rejection of claims 1 and 5-8 under 35 U.S.C. 103 as being unpatentable over Takeyasu et al (Japanese reference No. 2012-150418, submitted by applicant) in view of Huang et al (US Publication No. 2014/0283904), and the rejection of claims 12-13 under 35 U.S.C. 103 as being unpatentable over Takeyasu et al in view of Huang et al as applied to claim 1 above, and further in view of Sahara et al (US Publication No. 2015/0226882).
Election/Restrictions
4.	Claim 1 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 5/19/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows: 
In the claims:
In each of claims 9-11: on line 1 of each claim, changed the status indicator of each claim from “(withdrawn)” to --(original)--.

Allowable Subject Matter
7.	Claims 1 and 3-13 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
A) The light shielding plate as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the Japanese reference No. 2012-150418 and the US Publication No. 2014/0283904 by the features related to the structural relationships among the infrared transmitting film, the infrared transmitting region, the visible/infrared opaque region, and the visible/infrared opaque film as recited in the feature thereof “the infrared transmitting region … opaque film” (claim 1, lines 11-19). Such a structure and their structural arrangement is not disclosed in the prior art.
B) The light shielding plate as recited in the independent claim 3 is allowable with respect to the prior art, in particular, the Japanese reference No. 2012-150418 and the US Publication No. 2014/0283904 by the features related to the structural relationships among the infrared transmitting film, the infrared transmitting region, the visible/infrared opaque region, and the visible/infrared opaque film as recited in the feature thereof “the infrared transmitting region … opaque film” (claim 3, lines 11-20). Such a structure and their structural arrangement is not disclosed in the prior art.
C) The light shielding plate as recited in the dependent claim 4 is allowable with respect to the prior art, in particular, the Japanese reference No. 2012-150418 and the US Publication No. 2014/0283904 by the features related to the structural relationships among the infrared transmitting film, the infrared transmitting region, the visible/infrared opaque region, and the light absorption film as recited in the feature thereof “the infrared transmitting region … .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872